Ei, Juez Asociado Sbñob, Cóbdova Dávila
emitió la opinión del tribunal.
José Salim y su esposa Adela Miguel entablaron una ac-ción sobre daños y perjuicios alegando sustancialmente en su demanda enmendada que allá para el día 2 de febrero de 1931 los demandados, sin tener una orden válida, allanaron la casa número 9 de la Calle Isern de Santurce, residencia de dichos demandantes, sin su consentimiento y en contra de su voluntad, estando el demandante José Salim ausente de la casa y encontrándose la otra demandante, Adela Miguel,, en ropas menores; que dada la forma en que los demanda-dos efectuaron dicho allanamiento, parecía que se acusaba a los demandantes de tener propiedades robadas en su casa;, que los demandantes sufrieron una gran humillación, que afectó su reputación, teniendo el demandante José Salim mermas en su crédito de comerciante, y que como consecuen-cia del allanamiento los daños y perjuicios ocasionados a los referidos esposos ascienden a una suma no menor de $5,000.
Manuel Miguel entabló a su vez un litigio sobre daños y perjuicios contra los mismos demandados, basado en el diligenciamiento de la misma orden de allanamiento. En su demanda alega sustancialmente que los demandados efec-tuaron el allanamiento de la casa número 9 de la Galle Isern,, en Santurce, que es de la propiedad del demandante, sin te-ner una orden válida y sin el permiso de sus moradores José Salim y Adela Miguel, en momentos en que el primero se-encontraba fuera de la casa y ésta se hallaba en ropas me-nores; que con tal allanamiento se pretendía inmiscuir al. demandante en el alegado fraude de un tal Pedro Tartalc como si se le acusara de tener propiedad robada en su po-der ; que el demandante' es un comerciante que tiene más de-$60,000 de capital y gozaba de un crédito de unos $20,000¡ en los bancos y que como resultado de dicho allanamiento se-*401le Iba perjudicado en. casi la totalidad de sn crédito, habiendo perdido, además de habérsele humillado, su reputación como comerciante. Los daños ocasionados se valoraron en una cantidad no menor de $15,000.
Los demandados negaron los hechos esenciales conteni-dos en la demanda y alegaron como defensas especiales que el juez de la corte de distrito de los Estados Unidos para el Distrito de Puerto Rico libró una orden de allanamiento dirigida al marshal de los Estados Unidos autorizándolo a allanar y registrar la planta baja de la casa número 11 de ■la calle República y la casa número 9 de la calle Isern, am-bas en Santurce, que la orden fue diligenciada por el marshal auxiliar (deputy marshal) de dicha corte, acompañado de dichos demandados a su requerimiento, con el objeto de .ayudar a identificar la mercancía que se esperaba encontrar en las casas allanadas, sin que los demandados tuvieran nada que ver con la expedición de la orden de allanamiento diligenciada; que el referido funcionario, al personarse en la casa mencionada, además de ostentar y tener en su poder la orden de allanamiento referida, obtuvo voluntariamente permiso de los demandantes José Salim y Adela Miguel, mo-radores de la casa, para registrar la misma, no penetrándose, en ésta violentamente.
Ambos litigios fueron acumulados a los efectos de la presentación de evidencia, por estar dirigidos contra los mis-mos demandados y tratarse de la misma transacción.
La Corte de Distrito de San Juan declaró sin lugar las demandas en una sola sentencia. Se alega que dicha senten-cia es contraria a derecho y que se incurrió en error al apre-ciar la prueba.
Como se ve, se trata de dos litigios promovidos contra varias personas que acompañaron al márshal auxiliar de la Corte Federal al acto de diligenciar una orden de allanamiento. Alegan los demandantes que la referida orden es nula en su faz, por no cumplir con los requisitos que señala la. ley y que los demandados se colocaron en la posición de *402tranagresores (trespassers), siendo solidariamente responsa-bles de los daños y perjuicios causados.
Convenimos en que el funcionario encargado de diligen-ciar una orden de allanamiento nula es responsable de los daños que se originen al realizar el allanamiento. Grumon v. Raymond, 1 Conn. 40, 6 Am. Dec. 200; Guenther v. Day, 6 Gray (Mass.) 490; Jordan v. Henry, 22 Minn. 245; Melcher v. Scruggs, 72 Mo. 406; Hussey v. Davis, 58 N. H. 317; Johnson v. Comstock, 14 Hun. (N. Y.) 238; Casselini v. Booth, 77 Vt. 255, 59 Atl. 833.
El caso principal, citado en 45 A.L.íi. 609, en cuanto a la responsabilidad civil de aquellas personas particulares que participan, acompañando al funcionario, en el diligencia-miento de una orden de allanamiento nula, es el de Reed v. Rice, 2 J. J. Marshall 44, 19 Am. Dec. 122. En dicho caso se promovió la acción conocida en el derecho común con el nombre de guare clausum fregit, contra el funcionario en-cargado de diligenciar la orden y contra varios ciudadanos que a requerimiento de dicho funcionario participaron en el diligenciamiento. La corte resolvió que aunque la orden era nula, por no describir el sitio que había de ser allanado, aquellas personas particulares requeridas por el funcionario encargado de diligenciarla para que le ayudaran a efectuar el allanamiento, no estaban obligadas a tomar conocimiento de la ilegalidad de dicha orden y a negarse a prestar la ayuda solicitada.
La corte, al resolver que las personas así requeridas no podían ser responsables por ayudar a ejecutar el procedi-miento inválido, se expresó del modo siguiente:
“Hay algo que instantáneamente hiere el sentido moral y hace patente el error cuando se dice que un ciudadano debe considerarse como un intruso (trespasser) por ayudar conscientemente a ejecutar la ley en la que conscientemente confía en el momento- de hacerlo. Si este ciudadano actúa oficiosamente, entonces s,u conducta depende de su propio juicio, y si se equivoca, es responsable; pero si actúa bajo el mandato de otro, que en casos de esta naturaleza pueda tener *403autoridad legal para mandarlo, entonces no creemos que deba ser responsable. En tales casos los ciudadanos que obedecen al funcio-nario deben ser considerados como sirvientes que actúan por com-pulsión, y la parte perjudicada debe dirigirse contra el funcionario o contra aquéllos que actuaron oficiosamente.”
En el caso de Cartwright v. Canode, Tex. Civ. App., 138 S. W. 792, confirmado posteriormente en 106 Tex. 502, 171 S. W. 696, se resolvió que una persona que ayuda a diligen-ciar una orden de allanamiento a requerimiento del funcio-nario encargado de efectuar tales diligencias, es responsable de los daños que se causen, si la orden fué expedida en virtud de una ley anticonstitucional.
En Roberts v. Stuyvesant Safe-Deposit Co., 123 N. Y. 57, 25 N. E. 294, 20 Am. St. Rep. 718, 9 L.R.A. 438, se resolvió que si al diligenciar una orden de allanamiento el funciona-rio encargado de hacerlo se apodera de bienes no descritos en la orden, las personas que acompañaren a dicho funcio-nario en el acto de tal diligenciamiento son responsables de una transgresión.
La doctrina que parece más justa es aquélla que fija res-ponsabilidad civil en los casos en que-las personas particula-res actúan oficiosamente en un allanamiento de morada. No son responsables, a nuestro juicio, las personas que respon-dan al requerimiento He un funcionario con autoridad para hacerlo.
En el presente caso la corte inferior establece la con-clusión de que los demandados concurrieron al diligencia-miento de la orden de allanamiento como conocedores de la propiedad ocultada que se buscaba, a requerimiento del marshal auxiliar de la Corte Federal y del Juez de Quiebra, acom-pañando a dicho marshal para identificar la propiedad que se encontrase, sin que durante su actuación empleasen fuerza o violencia ni interveniesen para nada en la expedición de la orden de allanamiento.
*404La referida orden dice así:
“En virtud de declaraciones juradas de Enrique B. Sánchez, ra-dicadas en este caso, se ordena y manda que el Márshal de los Es-tados Unidos registré las siguientes premisas:
“El piso bajo de una casa situada en la calle República, núm. 11, de Santuree, P. R., y la casa situada en la calle Isern, núm. 9, Santuree, P. R.;
“Y que se apodere de .toda la mercancía que encuentre en la misma y la retenga en su posesión hasta recibir órdenes posteriores de esta Corte.
“San Juan, P. R., febrero 2 de 1931.
(fdo.) Ira E. Wells, Juez de Distrito de los Estados Unidos
La corte inferior, en la relación del caso, se expresó del modo siguiente:
“La evidencia ha demostrado que en la quiebra involuntaria de Pedro M. Tartak los acreedores peticionarios eran Hemáiz Targa & Co., Melón Hnos. & Co. y Catalán González & Co., siendo su abo-gado el Lie. Luis Toro Cabañas; que los demandados Laureano Alvarez, Rafael Rodríguez y Francisco Castagnet eran acreedores o representantes de acreedores y como tales comparecieron a las reu-niones ante el Juez de Quiebra, en relación con el asunto; que en dicha quiebra desapareció una gran parte de la mercancía del que-brado y se informó a la Corte de Quiebra que dicha mercancía había sido trasladada a distintos lugares de Santuree; que entonces el juez de quiebra, Hon. Jesús A. González, aconsejó la conveniencia de tratar el asunto con el juez de la corte; que a solicitud del Lie. Toro Cabañas, como abogado de los acreedores peticionarios de la quiebra, se ordenó en 2 de febrero de 1931 la citación de Manuel Miguel para comparecer ante la corte, y en el mismo día el juez Hon. Ira K. Wells, con la intervención del Lie. Toro Cabañas, y fundado en una declaración escrita de Enrique B. Sánchez, expidió la orden de alla-namiento, copiada anteriormente, y la cual se entregó para su dili-genciamiento al márshal auxiliar F. W. Deiter; que este funcionario, siguiendo instrucciones del Juez de Quiebra, requirió a los deman-dados, así como ú un Representante de Miranda Hnos., para que les ayudasen en la identificación de la mercancía del quebrado, como conocedores de la misma; que el márshal Deiter, acompañado de los detectives Secundino Pérez Sánchez y Susano González, cuyos au-*405xilios también, solicitó, y de los demandados, así como del represen-tante de Miranda Hnos., estuvieron en la casa de la Calle República núm. 11, residencia de José Francisco, y allí se ocupó la mercancía descrita en el diligenciamiento de la orden de allanamiento; y que entonces se trasladaron a la casa núm. 9 de la calle Isern, de San-turce, propiedad del demandante Manuel Miguel, y cuya casa es de tres plantas. En el primer piso Manuel Miguel tenía un estableci-miento mercantil en liquidación, y en un apartamento del tercer piso residían José Salim y Adela Miguel. El marshal tocó a la puerta de este apartamento, teniendo en su poder la orden de alla-namiento. Adela Miguel abrió, estando en bata de baño o de casa. Ella declara que su esposo José Salim no estaba allí, y creyendo que era él, abrió la puerta; que la bata era gruesa y se cubrió bien, excepto los pies, porque era corta. El márshal le informó entonces que tenía una orden para allanar la casa. La evidencia es contra-dictoria en cuanto a si Adela Miguel manifestó que su esposo no estaba allí y que no podían entrar, o si por el contrario, dijo que podían pasar, si querían, que allí no había nada. Pero es un hecho cierto que no hubo fuerza ni violencia de ningún género y que el márshal y el detective entraron, después de abierta la puerta, en-trando también Rafael Rodríguez y Francisco Castagnet. En cuanto a Laureano Alvarez y el representante de Miranda Hnos., uno u otro entró, no demostrándose cuál de ellos fuera, pues el detective Pérez Sánchez, único que afirmó que dicho Laureano Alvarez había parti-cipado en el allanamiento y registro, señaló en corte abierta a José Benito Alvarez, hermano de Laureano Alvarez, como la persona que había entrado en la casa en unión de los- demás. Laureano Alvarez está ahora en España. Se dice que el Lie. Luis Toro Cabañas tam-bién acompañaba al márshal Deiter. Ambos han fallecido. Nin-guna mercancía de Pedro Tartak se encontró en ese apartamento. Luego Adela Miguel, a petición del márshal, le entregó las llaves de dos apartamentos que estaban desocupados en la misma casa y que se tenían para alquilar, y también se registraron. El apartamento del segundo piso, ocupado por Juan de León, no se registró. Y final-mente, como la planta donde estaba el establecimiento en liquidación de Manuel Miguel estaba cerrada el márshal Deiter, el detective Gon-zález y el Sr. Castagnet fueron a la casa vivienda de dicho Manuel Miguel, en la calle Canals núm. 9, y allí el márshal le informó, según el testimonio del detective, del propósito de su visita, contestando dicho Manuel Miguel que iría en seguida. Ya en el establecimiento, Manuel Miguel pidió que se le mostrara la orden de allanamiento, lo que hizo el márshal, y abrió entonces la puerta, según la declaración *406del detective Pérez Sánchez. El márshal registró el establecimiento y tampoco se encontró mercancía de la que se buscaba. No apa-rece que en este registro tomaran participación alguna ni que entra-ran al establecimiento, los demandados Rafael Rodríguez y Laureano Alvarez ni el representante de Miranda Hnos.
“No se ha demostrado que para la expedición de la orden de allanamiento intervinieran los demandados ya personalmente, ni re-presentados por el Lie. Toro Cabañas, o como abogado de la Asocia-ción de Comerciantes. Meramente, a requerimientos del márshal y del juez de quiebra, y como conocedores de la propiedad ocultada que se buscaba, acompañaron al márshal para su identieaeión e in-tervinieron en la forma anteriormente expuesta, sin empleo de fuerza ni violencia. No actuaron oficiosamente, lo hicieron de buena fe y sin cometer el delito previsto y castigado en el art. 371 del Código Penal (Leyes de 1931 p. 401) ; y con vista de la doctrina establecida en el referido caso de Miguel v. Hernaiz Targa & Co., 46 D.P.R. 389, no se colocaron en la posición d¡e transgresores y, por tanto, no son res-ponsables.”
Los apelantes invocan en su apoyo el caso de Weaver v. Ficke, 192 S. W. 515. En dicho caso los demandados insta-ron y obtuvieron la expedición de una orden de allanamiento nula y luego participaron en el diligenciamiento de la misma. La Corte Suprema de Tejas resolvió que bajo tales circuns-tancias los demandados eran responsables de los daños y per-juicios causados.
Convenimos en que una persona particular que solicite y obtenga la expedición de una orden de allanamiento nula y luego ayude al funcionario encargado de diligenciarla, es responsable de los daños y perjuicios que se causen con motivo de tal allanamiento. Así lo sostuvimos • en el caso de Miguel v. Hernaiz Targa & Cía., et al., 46 D.P.R. 389. Dicho pleito tuvo su origen en el allanamiento que ha dado lugar a estos dos litigios. La Corte de Distrito de San Juan sostuvo una excepción previa de falta de hechos constitutivos de una causa de acción. Este tribunal, al revocar la senten-cia dictada por dicha corte inferior, resolvió que una de-manda incoada contra personas que, según las alegaciones, acompañaron al márshal y participaron en el diligencia-*407miento de una orden de allanamiento nula, y solicitaron y obtuvieron la expedición de la referida orden de allanamiento, que fué diligenciada, invadiendo y registrando determinada casa de la propiedad del demandante, a instancias e incitación de los demandados, sin el consentimiento y contra la volun-tad expresa de dicho demandante, aduce hechos suficientes para determinar una causa de acción.
En el curso de su opinión este tribunal se expresó así:
“Aun si pudiera admitirse que las demandadas estaban exentas de toda responsabilidad criminal, no por ello es de inferirse que la demanda deja de alegar una causa de acción. Se presume que las demandadas conocen la ley. Cuando lograron que se expidiese una orden de allanamiento nula e inteneionalmente participaron en la invasión de la propiedad del demandante en la forma descrita en la demanda, se colocaron a sí mismas, por lo menos prima facie, en la posición de transgresores (trespassers). (Citas.)
En el presente caso no se alegó ni probó que los deman-dados hubiesen solicitado la expedición de la orden de alla-namiento que se considera nula. No surge de los autos que estos demandados interviniesen para nada en la expedición de la orden, ya personalmente o representados por su abo-gado. Se ha demostrado, sin embargo, que acompañaron al marshal auxiliar de la Corte Federal a requerimiento de éste y del Juez de Quiebra, con el fin de identificar la mercancía que se estaba buscando. La corte inferior estimó que no se empleó fuerza o violencia en el diligenciamiento de la or-den. No creemos que dicho tribunal haya incurrido en error manifiesto al apreciar la prueba ni que actuara movido por pasión, prejuicio o parcialidad.
Entendemos que de acuerdo con la jurisprudencia que hemos citado, impartiéndole nuestra aprobación, los deman-dados no pueden ser considerados como transgresores (trespassers), y que por lo tanto no han incurrido en responsa-bilidad para con los demandantes.

Debe confirmarse la sentencia apelada.